Citation Nr: 1037821	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  04-36 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as due to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric 
disability, claimed as depression, including as due to herbicide 
exposure.

3.  Entitlement to service connection for diabetes mellitus, type 
II, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran had active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2008, the Board, among other things, stayed the service 
connection claims based on herbicide exposure pending the outcome 
of Haas v. Nicholson, 20 Vet. App. 257 (2006).  Haas has been 
decided, the stay has been lifted and the Board will proceed with 
an adjudication of the appeal.  See Haas v. Peake, 525 F.3d 1168, 
1187-94 (Fed. Cir. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran, in his January 2004 notice of disagreement, 
contended that he was exposed to herbicides when he served aboard 
the U.S.S. Ticonderoga and flew into DaNang, Vietnam.  The record 
confirms that he served aboard the U.S.S. Ticonderoga from 
January 1968 to June 1969.  In April 2009, the Veteran submitted 
an April 1968 letter that noted that the U.S.S. Ticonderoga was 
in the Tonkin Gulf that month.  The National Personnel Records 
Center (NPRC) was only able to verify that the U.S.S. Ticonderoga 
was in the territorial waters of Vietnam in April 1968 and March 
1969; it was unable to determine whether the Veteran ever had in-
country service in Vietnam.  Nevertheless, the Board finds that 
the Veteran has provided sufficient information to permit 
additional research of his allegations through the U.S. Army and 
Joint Services Records Research Center (JSRRC) and/or any other 
appropriate organization.


The Board further finds that the Veteran's complete personnel 
should be obtained.  In this regard, according to a February 2008 
VA Form 1-646, Statement of Accredited Representation in Appealed 
Case, the Veteran's representative requested that the Veteran's 
entire personnel file be obtained in an effort to support the 
Veteran's contention that he was assigned to DaNang for 45 days 
with combat pay.  Although the current claims folder contains a 
few service personnel records, it does not appear that a complete 
personnel file is of record.  

Finally, the Board notes that the Veteran has not yet been 
afforded a VA examination to determine the etiology of his 
diabetes mellitus.  The Veteran has submitted a January 2004 
letter from Dr. Schechter, a private physician, in which he 
stated that "given that he was in the Vietnam War during those 
years in which Agent Orange was sprayed most prolifically he is 
entitled to service connected disabilities related to this 
exposure.  Most specifically, he has type 2 diabetes."  Given 
the evidence of a current disability and the January 2004 
opinion, the Board finds that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's 
complete service personnel file.  If the 
Veteran's leave and earnings statements 
and/or pay records are not included in his 
personnel file, such records should be 
requested from the Defense Finance and 
Accounting Service.     

2.  The AMC/RO should contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) and/or any other appropriate 
organization, and request that they attempt 
corroboration of the Veteran's claimed in-
service exposure to herbicides from January 
1968 to June 1969.   

3.  Thereafter, the Veteran should be 
afforded a VA examination in order to 
determine the nature and etiology of his 
diabetes mellitus.  Prior to the 
examination, the examiner is requested to 
review the claims folder.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the Veteran's 
diabetes mellitus is directly related to 
service, to include claimed herbicide 
exposure.  The opinion should be reconciled 
with Dr. Schecter's January 2004 opinion.  
A complete rationale for any proffered 
opinion should be provided.

4.  Following such development, the AMC/RO 
should review and readjudicate the service 
connection claims for hypertension, 
diabetes mellitus, and an acquired 
psychiatric disability, all to include as 
secondary to in-service exposure to 
herbicides.  If the benefit sought on 
appeal remains denied, the RO shall issue 
the Veteran and his representative a 
supplemental statement of the case and 
provide an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is notified 
by the AMC/RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial of 
his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


